ITEMID: 001-67274
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF PASZKOWSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-3;Non-pecuniary damage - financial award
JUDGES: Georg Ress
TEXT: 8. The applicant was born in 1966 and lives in Gdańsk, Poland.
9. On 24 August 1994 the applicant was arrested on suspicion of extorting protection money from an escort agency. Subsequently, eleven other persons were charged and remanded in custody in connection with the investigation against the applicant.
10. In the course of the investigation the applicant’s detention was several times prolonged by the Gdańsk Regional Prosecutor (Prokurator Wojewódzki) and the Gdańsk Regional Court (Sąd Wojewódzki). The prosecution authorities also obtained two expert reports concerning the applicant’s mental health.
11. On 27 June 1995 the Gdańsk Regional Prosecutor (Prokurator Wojewódzki) lodged a bill of indictment with the Gdańsk Regional Court (Sąd Wojewódzki). The applicant was indicted together with eleven other persons on charges of robbery and extortion. The prosecution asked the court to hear evidence from 106 witnesses.
12. On 26 July 1995 the applicant lodged an application for release. He submitted that his wife had been placed in a mental hospital and that their daughter had been left without care. On 18 August 1995 the Gdańsk Regional Court upheld the detention order. The court held that, given the number of suspects involved in the case and the serious nature of the offence in question, keeping the applicant in custody was necessary to ensure that the process of obtaining evidence followed its proper course. On 6 September 1995 the Gdańsk Court of Appeal (Sąd Apelacyjny) dismissed the applicant’s further appeal.
13. On 30 April 1996 the applicant made an application for release. It was rejected by the Gdańsk Regional Court on 14 May 1996. The court held that keeping the applicant in custody had been necessary to ensure the proper conduct of the proceedings. On 12 June 1996, on an appeal by the applicant, the Gdańsk Court of Appeal upheld this decision. The court found that the applicant’s family situation did not militate against his continuing detention and that there were no grounds on which to release the applicant, as defined in Article 218 of the Code of Criminal Procedure. Furthermore, it also underlined the gravity of charges brought against the applicant.
14. On 4 December 1996 the applicant made yet another application for release. It was rejected by the Gdańsk Regional Court on 10 December 1996 as the applicant failed to submit any new arguments which would justify his release.
15. On 30 December 1996 the Gdańsk Regional Court asked the Supreme Court (Sąd Najwyższy) to prolong the applicant’s detention. On 16 January 1997 the Supreme Court granted the application and prolonged his and eight other co-accused’ detention until 30 June 1997.
16. On 6 June 1997 the applicant made yet another unsuccessful application for release from detention.
17. On 26 June 1997 the Gdańsk Regional Court lodged a request under Article 222 § 4 of the Code of Criminal Procedure with the Supreme Court, asking it to prolong the applicant’s detention for a further period of six months. On 13 August 1997 the Supreme Court extended the applicant’s detention until 1 December 1997, considering that it was necessary to ensure the proper conduct of the proceedings. The court stressed that the case was particularly complex as it concerned several co-accused. Furthermore, it observed that the trial court still had to hear evidence from 50 witnesses.
18. On 26 September 1996 the composition of the trial court had to be changed due to the presiding judge’s illness.
19. Between October and December 1997 the trial court on four occasions allowed the applicant’s family to visit him in prison.
20. On 25 November 1997 the Gdańsk Regional Court again asked the Supreme Court to prolong the applicant’s detention. On 19 December 1997 the Supreme Court decided to extend the applicant’s detention until 30 April 1998. It considered that even though the proceedings had been lengthy, the trial court could not be held responsible for the delay. The composition of the trial court had to be changed due to the presiding judge’s illness. Moreover, some of the accused contributed to the length of the proceedings by lodging numerous motions with the court. The Supreme Court also referred to the complexity of the case, the fact that it involved several accused and the large number of witnesses.
21. In January, February, March 1998 the applicant’s family was allowed, on five occasions, to visit him in prison.
22. On 30 April 1998 the Gdańsk Regional Court released the applicant under police supervision. The court held that the detention had already been prolonged three times by the Supreme Court but to no avail, as the proceedings had still not been terminated. In the court’s opinion, any prolongation of his further detention on remand would be tantamount to serving a prison sentence.
23. Before 30 April 1998 the trial court listed 31 hearings, of which 17 were cancelled or adjourned.
24. On 22 October 2002 the Regional Court gave judgment. It sentenced the applicant to four years’ imprisonment.
25. At the material time the rules governing detention on remand were contained in Chapter 24 of the Law of 19 April 1969 “Code of Criminal Procedure” (Kodeks postępowania karnego) (“the Code”) entitled “Preventive measures” (Środki zapobiegawcze). The Code is no longer in force. It was repealed and replaced by the Law of 6 June 1997 (commonly referred to as the “New Code of Criminal Procedure”), which entered into force on 1 September 1998. The Code listed as “preventive measures”, inter alia, detention on remand, bail and police supervision.
26. Article 209 set out the general grounds justifying imposition of the preventive measures. That provision read:
“Preventive measures may be imposed in order to ensure the proper conduct of proceedings if the evidence against the accused sufficiently justifies the opinion that he has committed a criminal offence.”
27. Article 217 § 1 defined grounds for detention on remand. The relevant part of this provision, in the version applicable until 1 January 1996, provided:
“1. Detention on remand may be imposed if:
(1) there is a reasonable risk that an accused will abscond or go into hiding, in particular when he has no fixed residence [in Poland] or his identity cannot be established; or
(2) there is a reasonable risk that an accused will attempt to induce witnesses to give false testimony or to obstruct the proper course of proceedings by any other unlawful means; or
(3) an accused has been charged with a serious offence or has relapsed into crime in the manner defined in the Criminal Code; or
(4) an accused has been charged with an offence which creates a serious danger to society....”
28. On 1 January 1996 sub-paragraphs 3 and 4 of Article 217 § 1 were repealed and the whole provision was redrafted. From that date onwards the relevant sub-paragraphs read:
“(1) there is a reasonable risk that an accused will abscond or go into hiding, in particular when his identity cannot be established or he has no permanent abode [in Poland]; or
(2) [as it stood before 1 January 1996].”
Paragraph 2 of Article 217 provided:
“If an accused has been charged with a serious offence or an intentional offence [for the commission of which he may be] liable to a sentence of a statutory maximum of at least eight years’ imprisonment, or if a court of first instance has sentenced him to at least three years’ imprisonment, the need to continue detention in order to secure the proper conduct of proceedings may be based upon the likelihood that a heavy penalty will be imposed.”
29. The Code set out the margin of discretion in maintaining a specific preventive measure. Articles 213 § 1, 218 and 225 of the Code were based on the precept that detention on remand was the most extreme preventive measure and that it should not be imposed if more lenient measures were adequate.
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
